Title: John Adams to Abigail Adams, 14 June 1779
From: Adams, John
To: Adams, Abigail



My dearest Friend
L’Orient June 14. 1779

I have been often disappointed, and therefore cannot be perfectly sure now: but my Baggage is all on Board a Frigate of the Kings, and I am to take Passage in her, with the Chevalier de la Luzerne the new Ambassador to the united States, and Monsieur Marbois, the Secretary to the Commission, two Gentlemen of the most amiable Characters. Their will be Eighteen or twenty Persons in their Train. We expect to go to Boston, but may possibly go to Philadelphia.
I ought not to give you an History of my Adventures for Four Months past, untill I see you. This goes by another Vessell: but I hope you will see me before it.
The French Fleet is out from Brest, and the French look up now with a good Countenance.—England is torn with Distractions, and Spain is expected soon to declare. Holland and the Northern Powers have made Declarations which sufficiently indicate their Determination, which is favourable to Us. Britannia, in short must soon hearken to Reason.
My dear Fellow Traveller is very well, and is the Comfort of my Life. He is much caressed, wherever he goes.—Remember me to the rest. What can I say more? No Words, no Actions can express the Ardour of Affection with which I am theirs & yours.

John Adams


Not one Line from America since yours by the Alliance, nor any from Congress since October or the Beginning of Novr.—a Pause that has consumed a great deal of my Patience, but I have Bags and Boxes of it yet left, in Abundance.

